172 F.3d 648
Robert FADEM;  Mary O. Fadem, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.Robert Fadem;  Mary O. Fadem, Plaintiffs-Appellants,v.United States of America, Defendant-Appellee.Robert Fadem;  Mary O. Fadem, Plaintiffs-Appellants,v.United States of America, Defendant-Appellee.
Nos. 92-56400, 92-56404 and 92-56407.
United States Court of Appeals,Ninth Circuit.
March 30, 1999.

Before:  BRIGHT,1 WIGGINS and THOMAS G. NELSON, Circuit Judges.

ORDER

1
The parties have entered into a Stipulation for Compromise Settlement.  Therefore, the Order filed on January 19, 1999, 164 F.3d 1242, is withdrawn and each and all of the above appeals are dismissed as moot.  All parties shall bear their own costs.


2
IT IS SO ORDERED.



1
 Hon.  Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation